Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on August 8, 2019. Claim(s) 1-12 are currently pending and have been examined.

Claim Objections
Claim 11 objected to because of the following informalities:  “abouto” in p. 35, ll. 10.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “about”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a step in which…to the received information”, “a step in which…a degree of similarity”, and “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim limitation “a step” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The recitation of "a step" as recited in independent claims 11-12 is a nonce term and is not modified by functional language Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. Patent Pre-Grant Publication No. 2018/0032606) in view of Knaus et al. (U.S. Patent Pre-Grant Publication No. 2007/0143273).
As per independent claim 1, Tolman discloses a trial planning support apparatus, comprising: a processor (See Paragraph [0194]: The content management system may be implemented using one or more computing devices including at least one processor.); and a storage unit (See Paragraph [0222]: The computing device can include a processor, a memory, 
While Tolman teaches an apparatus for classifying and clustering phrases and terms based on similarity, Tolman may not explicitly teach receive information about a clinical trial, and search the plurality of documents for a plurality of sentences relevant to the received information.
Knaus teaches an apparatus for receive information about a clinical trial, and search the plurality of documents for a plurality of sentences relevant to the received information (See Paragraphs [0058]-[0059]: The retrieval performance of the search engine can be optimized to obtain article contents and utilizing a knowledge model that incorporates sentences being 
As per claim 2, Tolman/Knaus discloses the apparatus of claim 1 as described above. Tolman further teaches wherein the processor is configured to: generate word representation vectors based on the plurality of documents stored in the storage unit such that vectors that represent words that are more likely to co-occur have values closer to each other (See Paragraphs [0090]-[0091]: The content management system generates word vectors for the terms in the collection of text documents to create word vector model for terms within the collection of text documents and a vector space model can be created to provide relationships between the terms, where terms that share common contexts are located near one another in the vector space model.); generate sentence representation vectors for the respective plurality of sentences that have been found, based on the word representation vectors that represent respective words included in those sentences (See Paragraphs [0054] and [0090]-[0091]: A term can include a combination of terms that make up a phrase or sentence, which the Examiner is interpreting that the content management system is able to generate sentence representation vectors to encompass 
As per claim 3, Tolman/Knaus discloses the apparatus of claims 1-2 as described above. Tolman further teaches wherein the processor is configured to: classify sentences that are shorter than a prescribed standard, among the plurality of found sentences, into the plurality of clusters based on the sentence representation vectors (See Paragraph [0064]: The content management system uses an algorithm that determines a significance value .based on term length, complexity and/or usage in common vernacular, which the Examiner is interpreting the determination of  a significant value for a term length to encompass classify sentences that are shorter than a prescribed standard, among the plurality of found sentences, into the plurality of clusters based on the sentence representation vectors when the term is interpreted as a combination of terms that make up a phrase or sentence.); generate section representation vectors for the respective plurality of sections, based on word representation vectors that represent words included in those sections (See Paragraphs [0090]-[0091]: The content management system generates word vectors for the terms in the collection of text documents to create word vector model for terms within the collection of text documents and a vector space model can be created to provide relationships between the terms, where terms that share common contexts are located near one another in the vector space model, which the Examiner is interpreting Tolman’s ability to generate word vectors to encompass generating section representation vectors when combined with Knaus as disclosed below.); and classify the plurality of sections into the plurality of clusters based on the 
While Tolman discloses generating representation vectors and classifying the plurality of sections into the plurality of clusters, Tolman may not explicitly teach wherein the processor is configured to: divide a sentence longer than the prescribed standard into a plurality of sections.
Knaus teaches an apparatus wherein the processor is configured to: divide a sentence longer than the prescribed standard into a plurality of sections (See Paragraphs [0085]-[0091]: A process is described to compute a score that is calculated by presence of query words, presence of relationship between query words, type of relationship, and type of semantic unit to identify levels of relevance as results, which the Examiner is interpreting this process as identifying and isolating certain words and phrases when combined with Tolman as described above to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Tolman to include divide a sentence longer than the prescribed standard into a plurality of sections as taught by Knaus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolman with Knaus with the motivation of increasing identification of relevant documents (See Background of the Invention of Knaus in Paragraphs [0005]-[0006]).
As per claim 7, Tolman/Knaus discloses the apparatus of claim 1 as described above. Tolman further teaches wherein the processor outputs, for at least one of the clusters, data for 
As per claim 8, Tolman/Knaus discloses the apparatus of claims 1 and 7 as described above. Tolman further teaches wherein the processor outputs data for displaying at least one of detailed information of the index included in the sentences classified into the cluster, and a distribution of values corresponding to the index (See Paragraphs [0200]-[0203]: The content management system includes a text document analyzer that identifies key terms, locates related terms, and creates topic clusters, and the related terms locator locates terms that are related to a selected key term can use a word vector model to assign word vector values to each term found in the text documents, and a given key term, the related terms locator identifies related terms that satisfy a similarity threshold and the topic cluster manager manages topic clusters which includes a key term grouped to corresponding related term.).
As per claim 9, Tolman/Knaus discloses the apparatus of claims 1 and 7 as described above. Tolman may not explicitly teach wherein the processor outputs data for displaying a relationship between a plurality of clusters that respectively include sentences that co-occur in documents about the same clinical trial.
Knaus teaches an apparatus wherein the processor outputs data for displaying a relationship between a plurality of clusters that respectively include sentences that co-occur in documents about the same clinical trial (See Paragraphs [0091]-[0093]: A process is described for number and grouping of adjacent semantic units used for ascertainment of query word concurrences, and proximity of query words, measured by count of words separating them and can be displayed on a graphical user interface, which the Examiner is interpreting the query word concurrences in the received information to encompass the sentences that co-occur in documents about the same clinical trial.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Tolman to include outputs data for displaying a relationship between a plurality of clusters that respectively include sentences that co-occur in documents about the same clinical trial as taught by Knaus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolman with Knaus with the motivation of increasing identification of relevant documents (See Background of the Invention of Knaus in Paragraphs [0005]-[0006]).
As per claim 10, Tolman/Knaus discloses the apparatus of claim 1 as described above. Tolman further teaches wherein, if the sentences classified into the clusters are sentences about a clinical examination of a drug, the processor outputs data for displaying information that indicates how many of the sentences classified into the clusters are about drugs that went to market (See Paragraph [0163]: The content management system provides the client device with a graphical user interface that displays the list of topic clusters and the key term and related terms to enable a user to view additional cluster-matched, which the Examiner is interpreting the process described by Tolman to encompass the claimed portion as the content management 
As per independent claim 11, Tolman discloses a trial planning support method performed by a computer system including a processor (See Paragraph [0194]: The content management system may be implemented using one or more computing devices including at least one processor.) and a storage unit (See Paragraph [0222]: The computing device can include a processor, a memory, and a storage device.), the storage unit storing therein data of a plurality of documents about clinical trials implemented in the past, the method comprising: a step in which the processor classifies the plurality of sentences that have been found by the search into a plurality of clusters based on a degree of similarity (See Paragraph [0034]: The content management system obtains a collection of electronic text documents, where each electronic text document includes one or more terms and analyzes each term in the collection of electronic text documents to determine a significance value for each term, and the significance value of a given term represents the statistical significance of the given term within the collection of electronic text documents, which the Examiner is interpreting analyzing of each term in the collection of electronic text documents to determine a significant value to encompass classify the plurality of sentences that have been found by the search into a plurality of clusters based on a degree of similarity (See Paragraph [0033]: The content management system uses key terms and related terms to form a topic cluster.).); and a step in which the processor outputs information about the sentences classified into clusters (See Paragraph [0204]: The presentation manager provides a display of topic clusters to a user by a graphical user interface.).
While Tolman teaches a method for classifying and clustering phrases and terms based on similarity, Tolman may not explicitly teach a step in which the processor searches the 
Knaus teaches a method for a step in which the processor searches the plurality of documents, after receiving information about a clinical trial, for a plurality of sentences relevant to the received information (See Paragraphs [0058]-[0059]: The retrieval performance of the search engine can be optimized to obtain article contents and utilizing a knowledge model that incorporates sentences being primary units of analysis not articles, distinction between types of sentences, ability to contain both the original article texts and their mappings to biomedical concepts, and pre-processed relevance criteria and scores, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Tolman to include receive information about a clinical trial, and search the plurality of documents for a plurality of sentences relevant to the received information as taught by Knaus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolman with Knaus with the motivation of increasing identification of relevant documents (See Background of the Invention of Knaus in Paragraphs [0005]-[0006]).
As per independent claim 12, Tolman discloses a non-transitory computer-readable storage medium that stores a program that control a computer system, wherein the computer system includes a processor (See Paragraph [0194]: The content management system may be implemented using one or more computing devices including at least one processor.) and a storage unit (See Paragraph [0222]: The computing device can include a processor, a memory, and a storage device.), wherein the storage unit stores therein data of a plurality of documents about clinical trials implemented in the past, wherein the program is configured to cause the 
While Tolman teaches a computer-readable medium for classifying and clustering phrases and terms based on similarity, Tolman may not explicitly teach a step of searching the plurality of documents for a plurality of sentences relevant to received information after receiving information about a clinical trial.
Knaus teaches a computer-readable medium for a step of searching the plurality of documents for a plurality of sentences relevant to received information after receiving information about a clinical trial (See Paragraphs [0058]-[0059]: The retrieval performance of the search engine can be optimized to obtain article contents and utilizing a knowledge model that incorporates sentences being primary units of analysis not articles, distinction between types of sentences, ability to contain both the original article texts and their mappings to biomedical .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman et al. (U.S. Patent Pre-Grant Publication No. 2018/0032606) in view of Knaus et al. (U.S. Patent Pre-Grant Publication No. 2007/0143273) in further view of Caid et al. (U.S. Patent Publication No. 7,251,637).
As per claim 4, Tolman/Knaus discloses the apparatus of claims 1-3 as described above. Tolman may not explicitly teach wherein the processor is configured to: divide a sentence longer than the prescribed standard into a plurality of sections such that each section includes at least one index relevant to a clinical trial, and that the index and a value corresponding thereto are included in the same section.
Knaus teaches an apparatus wherein the processor is configured to: divide a sentence longer than the prescribed standard into a plurality of sections such that each section includes at least one index relevant to a clinical trial, and that the index and a value corresponding thereto are included in the same section (See Paragraphs [0085]-[0091]: A process is described to identify relevance of each data record for a given user query by utilizing presence of query 
While Tolman/Knaus teaches the apparatus as described above, Tolman/Knaus may not explicitly teach generate section representation vectors that represent the respective plurality of sections for each division pattern if there are a plurality of patterns to divide one sentence, such that each section includes at least said one index, and that the index and a value corresponding thereto are included in the same section; select a division pattern having the smallest distance between a center of gravity of each of the clusters and the section representation vector that represents each of the sections; and classify the respective sections into the plurality of clusters based on the distance between a center of gravity of each of the clusters and the section representation vectors of the selected division pattern.
Caid teaches an apparatus for generate section representation vectors that represent the respective plurality of sections for each division pattern if there are a plurality of patterns to divide one sentence, such that each section includes at least said one index, and that the index and a value corresponding thereto are included in the same section (See col. 11, ll. 42-67 and col. 12, ll. 1-10: A process is described for generating summary vectors and a series of child nodes are utilized to assign different summary vectors to each child node with dependence on a parent node and when the process is utilized with the teachings of Tolman/Knaus in reference to the section representations to be utilized within a parent node (the index) and the child nodes (the values), which the Examiner is interpreting to encompass the claimed portion.); select a division pattern having the smallest distance between a center of gravity of each of the clusters and the section representation vector that represents each of the sections (See col. 11, ll. 42-67 and col. 12, ll. 1-10: A process is described for groups of vectors into clusters, assign each of the remaining summary vectors to the cluster having the nearest centroid, after each assignment recompute the centroid for the cluster which gains a vector. Take each summary vector in sequence and compute its distance from the centroid of each of the clusters, if the vector is not currently in the cluster with the closest centroid, move the vector to that cluster and update the centroid of the clusters that gain or lose a summary vector, and the second step is repeated until convergence is achieved, which the Examiner is interpreting the process of clustering summary vectors to accomplish convergence to encompass the claimed portion.); and classify the respective sections into the plurality of clusters based on the distance between a center of gravity of each of the clusters and the section representation vectors of the selected division pattern (See col. 11, ll. 42-67 and col. 12, ll. 1-10: A process is described for groups of vectors into clusters, assign each of the remaining summary vectors to the cluster having the nearest centroid, after 
As per claim 5, Tolman/Knaus discloses the apparatus of claims 1-3 and Tolman/Knaus/Caid discloses the apparatus of claim 4 as described above. Tolman further teaches wherein the processor is configured to: calculate, if a sentence is shorter than the prescribed standard, a distance between the sentence representation vectors and a center of gravity of each cluster such that a distance between the sentence representation vectors and a 
As per claim 6, Tolman/Knaus discloses the apparatus of claims 1-3 and Tolman/Knaus/Caid discloses the apparatus of claim 4 as described above. Tolman may not 
Knaus teaches an apparatus wherein the index is at least one of a disease name, a clinical trial name, a drug name, an action mechanism name, and a treatment name (See Paragraph [0057]: The database holds the fields and their definitions, the sentence, and where an index can be created, the field that can be utilized is Field PubMed ID, which the Examiner is interpreting PubMed database would possess at least one of a disease name, a clinical trial name, a drug name, an action mechanism name, and a treatment name.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Tolman to include the index is at least one of a disease name, a clinical trial name, a drug name, an action mechanism name, and a treatment name as taught by Knaus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tolman with Knaus with the motivation of increasing identification of relevant documents (See Background of the Invention of Knaus in Paragraphs [0005]-[0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (U.S. Patent Publication No. 8,606,815), describes systems and methods for systematically analyzing an electronic text by receiving electronic text from a plurality of sources, Rangan (U.S. Patent Pre-Grant Publication No. 2012/0209847), describes a method and system for automatically generating concept searches in a semantic space associated with a corpus of electronically stored information, and Jung (“Three Essays on Enhancing Clinical Trial Subject Recruitment Using Natural Language Processing and Text Mining”), describes building a domain-specific lexicon for clinical trial subject eligibility analysis, clustering clinical trials using semantic-based feature expansion, and an automatic matching process of clinical trial subject recruitment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626